DETAILED ACTION
	This Office action is in response to amendments filed on January 6, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemiec et al., US 2020/0354513, in view of Glassenhart et al., US 2,705,623.

In regard to claims 1 and 3,
Niemiec discloses a ceiling fan 10 comprising: a body 112, 114, 136 defining an interior passage 116 having an inlet 138 and an outlet (see fig. 6) provided on the body 114; a motor 151 located within the body 1114; an impeller 30 located within the body 114 and rotatably driven by the motor to draw a volume of air through the interior passage 116 from the inlet 138 to the outlet. 
Niemec does not disclose an actuator operably coupled to a deflector for moving the deflector between a first position and a second position. However, Glassenhart teaches a louver 33 on an outlet end 32 of a fan (see fig. 3) with an adjustably pivotable and controllable by a user by turning a knob 34 (the actuator) for adjusting the direction of air flow. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have 

	In regard to claim 2,
The inlet 138, the outlet (see fig. 6), and the interior passage 116 of Niemec are each annular.

In regard to claims 4-6,
A user (controller) may control the knob 34 of Glassenhart to control movement of the deflectors 33 between the first position and the second position, wherein the first position may be upward and the second position may be downward (see figs. 2 and 3).

In regard to claim 7,
The body of Niemec includes a top plate 112/114 which at least partially defines the interior passage 116 and further includes an angled edge shaped complementary to the upper angled surface of the deflector (see fig. 6).

In regard to claim 8,
The body of Niemec further includes an impeller shroud (see fig. 6) spaced from the top plate, defining an annular peripheral gap as the space between the body and the impeller shroud (see fig. 6).


In regard to claim 9,
The peripheral gap of Niemec defines the outlet of the interior passage 116, and the deflector 180 extends through the peripheral gap (see fig. 2).

In regard to claim 10,
The impeller shroud of Niemec (see fig. 6) further includes a second angled edge, shaped complementary to the lower angled surface 181 of the deflector.

In regard to claim 11,
A controller (user) may operate the fan of Glassenhart to move the deflector 33 between a first position and a second position.

In regard to claim 12,
The fan of Niemec includes a light kit (see Abstract, LED lighting system).

In regard to claim 13,
Lens 90 of Niemec is a translucent lower cover coupled to the body and covering the light kit (see para. [0065]).

In regard to claim 14,
A filter (not shown) may be provided at the inlet 36 of Niemec (see para. [0069]).

In regard to claim 15,


In regard to claim 16,
A heat exchanger (cooling chamber, see para. [0071]) for cooling air is positioned within the interior passage of Niemec.

In regard to claim 17,
Niemec includes a set of guides 60 positioned within the interior passage 16.

In regard to claim 20,
Niemiec discloses a ceiling fan 110 comprising: a body 112, 114, 136 defining an interior passage 116 having an inlet 138 and an outlet (see fig. 6) provided on the body 114; a motor 151 located within the body 114; an impeller 130 located within the body 114 and rotatably driven by the motor to draw a volume of air through the interior passage 116 from the inlet 138 to the outlet; and a deflector 181, 182 coupled to the body with an upper angled surface 182 and a lower angled surface 181 each arranged at the outlet.
Niemec discloses all of the limitations substantially as claimed except for the following taught by Glassenhart: a louver 33 on an outlet end 32 of a fan (see fig. 3) with an adjustably pivotable and controllable by a user by turning a knob 34 (the actuator) for adjusting the direction of air flow, wherein the louver 33 is movable between a first position and a second position, where the deflector directs air exhausting from the outlet 32 in a generally downward direction along the lower angled surface in the first position, and where the deflector directs .

Allowable Subject Matter
Claims 18 and 19 are allowed.

Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the combination does not arrive at the inventions of claims 1 and 20, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here, the embodiment of fig. 6 of Niemec clearly allows for a louvre to be integrated that could direct flow upward and/or downward as required by the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PATRICK HAMO/Primary Examiner, Art Unit 3746